Citation Nr: 1439333	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for type II diabetes mellitus (DMII) as due to herbicide exposure.

3.  Entitlement to service connection for coronary artery disease (CAD) as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In addition to the issues currently on appeal, the Veteran was denied service connection for bilateral hearing loss in the July 2010 rating decision.  The Veteran filed a Notice of Disagreement in September 2010.  In a statement dated in November 2011, the Veteran noted that he was not appealing the denial of service connection for hearing loss.  Accordingly, that issue is not before the Board for consideration.

On his December 2010 and June 2011 substantive appeal (VA Forms 9), the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a September 2011 signed statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tinnitus.

2.  The Veteran was exposed to loud noises (acoustic trauma) during service.

3.  The Veteran's tinnitus was incurred in service.

4.  The Veteran has currently diagnosed DMII and CAD.  
5.  The Veteran did not serve in a unit that served in areas along the Demilitarized Zone (DMZ) in Korea where herbicides were used in 1968.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for DMII as due to in-service herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for CAD as due to in-service herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting service connection for tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed regarding that issue.

As for the remaining claims on appeal, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App.473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an January 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, and statements from the Veteran, his representative, and his wife.  The RO has also made efforts to verify the Veteran's purported herbicide exposure in Korea during service.  See RO September 2011 memorandum of formal findings.  In this case, as explained in this decision, the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service; thus, there is no reasonable possibility that a further VA examination or opinion could aid in substantiating the theory of presumptive service connection for DMII and CAD.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

The Board further notes that the RO obtained a VA medical opinion in November 2009 to assist in determining whether the Veteran had current diagnoses of DMII and CAD.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the theory of presumptive (herbicide) service connection that has not been obtained; hence, no further notice or assistance is required to fulfill VA's duties to notify and assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  A veteran who during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents. 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e). 

Where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam or in or near the Korean DMZ during the applicable time period, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) and/or (iv) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era or in or near the Korean DMZ during the specified time period is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he has experienced "ringing in the ears" since service.  

Initially, the Board finds that the Veteran has a current tinnitus disability.  See June 2011 appeal hearing brief.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

Next, the Board finds that the Veteran was exposed to acoustic trauma during service.  In his June 2011 statement, the Veteran reported that he served eighteen months on an Air Force flight line refueling F100 Jet fighters.  See also May 2010 VA examination report (Veteran reported exposure to jet engine noise).  The Board fins that the Veteran is competent to describe being exposed to loud noise.  See Jandreau, at 1376-77.

In regard to the etiology of the Veteran's tinnitus, a May 2010 VA examination notes that the Veteran was exposed to jet engine noise during service.  The Veteran also worked as an industrial engineer and manufacturing manager for 22 years with 11.5 years as a foreman and plant layout engineer.  The Veteran denied recreational noise exposure.  The examiner opined that the Veteran's tinnitus was not at least as likely as not due to in-service noise exposure.  In support of this opinion, the examiner noted that the Veteran's hearing was normal at service separation, with no complaints of tinnitus.  The examiner also noted that the Veteran had a history of occupational noise exposure as a civilian.  In a subsequent September 2011 addendum opinion, the examiner further clarified that service treatment records were negative for complaints of tinnitus, and the Veteran indicated "no" to ear, nose, or throat complaints or hearing loss on multiple medical exams in service.  Further, when originally interviewed at the May 2010 examination, the examiner noted that the Veteran was unable to specify when the tinnitus began.  

The evidence also includes a July 2011 statement from audiologist, S.L.  It was noted that an audiometric evaluation had been completed and that the Veteran complained of experiencing tinnitus since 1969.   He reported working around jet aircraft from 1968 to 1969.  According to S.L., it was "possible" that tinnitus was caused by working in close proximity to loud noise, including jet engines.  The Board finds that S.L.'s opinion lacks probative value because it is an opinion of mere possibility and not probability.  See Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative").

In his September 2010 notice of disagreement, the Veteran stated that he was not exposed to loud occupational noise.  From the time he left service, the Veteran noted that he spent most of his days in an office environment and was only exposed to industrial noise on visits to departments, which required hearing protection.  The Veteran also noted that he never mentioned tinnitus to his physicians because he knew "the damage was done" and no help was available.  

In a June 2011 statement, the Veteran reported that he was exposed to jet engine noise in service and first noticed the ringing in his ears in 1969.  The Veteran again reiterated that his civilian career involved mostly an office setting with no exposure to industrial noise.  

Also in June 2011, the Veteran's wife submitted a statement where she noted that the she married the Veteran in 1969.  The Veteran's wife stated that she remembers the Veteran complaining about "ringing" in his ears since they were first married.  The Veteran told her that the ringing never stopped and was a constant buzzing sound.  

As noted above, the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears as this is an observable symptom.  The Veteran's lay statements regarding exposure to jet engine noise while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  Additionally, the Board accepts the Veteran's account of having been exposed to only limited civilian occupational noise.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b), however 38 C.F.R. 
§ 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service. To the extent that the Veteran denied "ear troubles" at separation, the Board finds this to be an overly general statement of denial and of limited probative value when compared to his current specific and consistent statements endorsing ringing in the ears.

With regard to the VA examiner's May 2010 and September 2011 opinions that the Veteran's tinnitus was not due to service, the Board finds such opinion to be of limited probative value.  The examiner based his conclusion, in part, on the Veteran's post-service occupational noise exposure.  The Veteran has made it clear on several occasion that he was not exposed to occupational noise.  In addition, the examiner did not address the Veteran's assertions, and those of his wife, which noted that he had experienced tinnitus since approximately 1969.  As such, the Board finds the examiner's opinion to be of limited probative value.

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears, and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for DMII and CAD

The Veteran contends that his DMII and CAD disorders are a result of his in-service exposure to herbicides while serving in Korea at the Kimpo Air Base in 1968.  See Veteran's statements dated September 2010, December 2010, June 2011, and November 2011.  The Veteran does not contend, and the evidence does not otherwise demonstrate, that DMII or CAD are related to other in-service events, injuries, or diseases.  Accordingly, the Board will address whether DMII and CAD are related to the claimed in-service herbicide exposure. 

Initially, the Board finds that the Veteran has been diagnosed with DMII and CAD.  See November 2009 VA examination report.

Next, the Board finds that the Veteran is not presumed to have been exposed to herbicides (Agent Orange) during service.  While the Veteran has Agent Orange presumptive diseases (DMII and CAD), he did not serve in the Republic of Vietnam and did not serve in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides were known to have been applied.  

DOD has confirmed to VA that Agent Orange was used along the DMZ in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.

DOD has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Units of the 7th Infantry Division include: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry; 2nd Battalion, 32nd Infantry; 3rd Battalion, 33nd Infantry; 13th Engineer Combat Battalion; 1st Battalion, 73rd Armor.  See M21-1MR, Part IV.ii.2.C.10.p (October 4, 2010).

In the present case, the Veteran served with the Air Force National Guard (107th Combat support squadron) in 1968 to 1969.  The Veteran's unit is not listed among those exposed to herbicides in Korea.  Further, in his statement dated in November 2011, the Veteran specifically noted that he was not claiming exposure to herbicides at Osan Air Force Base or at the Kwang Ju Air Force Base, but only where his "boots hit the ground" at Kimpo Air Force Base.   

A request was made by the RO to the United States Joint Services Records Research Center (JSRRC) for verification of whether the Veteran's unit operated in an area in or near the Korean DMZ in which herbicides were applied.  In a May 2014 response, the JSRRC noted that they researched the available unit historical information submitted by the 107th Combat support squadron for the July 1968 to September 1968 timeframe.  The information noted that the unit was located at Kwang Ju Air Base (Korea) approximately 167 miles from Seoul.  The records did not document that the unit was stationed at Kimpo or that personnel used, handled, or were exposed to herbicides.  The JSRRC also noted that Kimpo Air Force base was located approximately 35-40 miles from the DMZ. 

The Board notes that although the Veteran has not claimed herbicide exposure at Kwang Ju Air base, the JSSRC further confirmed that herbicides were not sprayed, tested, or stored at that base between 1968 and 1969.  See JSSRC response dated June 2010.  

Service records are also negative for any evidence showing that the Veteran served along the DMZ or that he was exposed to herbicide agents.  

The Veteran's statements regarding where the claimed herbicide exposure occurred have also been inconsistent, and therefore, of limited probative value.  In his January 2010 claim for VA compensation benefits, the Veteran stated that he served on temporary duty on the DMZ in December 1968 for three months at Camp Kwang Ju.  In his September 2010 notice of disagreement, the Veteran stated that his CAD and DMII were "possibly" related to his exposure to herbicides while serving at Osan Air Base from November or December 1968, although the Kwang Ju was his main duty station.  In a June 2011 statement, the Veteran reported that his duty station was in Kwang Ju.  According to the Veteran, he was exposed to herbicides on two occasions, once when he landed in Kimpo Air Base, and the other when he spent a few weeks at Osan Air Base for a few weeks.  See June 2011 statement.  In a following November 2011 statement, however, the Veteran stated that "my sole case related to possible herbicides exposure, rests on my boots hitting the ground at Kimpo."  

Upon review of all the evidence of record, the Board finds that the objective evidence of record, specifically the May 2014 response and findings from the JSRRC, outweighs the Veteran's assertions that he was exposed to herbicide agents while stationed in Korea during service.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Moreover, even if the Veteran was found to have been present at the Kimpo Air Base, that base was noted to be approximately 35-40 miles from the DMZ.  See May 2014 JSSRC response.  The Board finds that this does not demonstrate service "in or near the Korean DMZ."  38 C.F.R. § 3.307(a)(6)(iv).  Accordingly, the Board finds that the Veteran was not exposed to herbicides during service.  

As noted above, the Veteran does not contend, and the evidence does not otherwise suggest, that DMII or CAD are related to other in-service events, injuries, or diseases.  For these reasons, service connection for DMII and CAD as due to exposure to herbicide agents is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(e).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinnitus is granted.
Service connection for type II diabetes mellitus as due to herbicide exposure is denied.

Service connection for coronary artery disease as due to herbicide exposure is denied.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


